There was no error in overruling the defendant's motion. there is nothing in the record to show that the first indictment, which the motion asserts was nol. prossed, was for the same offense as that of the second indictment, the one under which he was convicted, and, if so, we know of no rule of law that would preclude the solicitor from entering a nol. pros. under one, and proceeding under the other. The defendant cannot be said to have been put in jeopardy by the mere finding of an indictment.
There appears to have been no ruling of the curt on the defendant's motion to exclude the answer of the witness Holcomb to the question as to "Whether or not there was a still there."
We find no error in the record, and the judgment of conviction is affirmed.
Affirmed.